UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 28, 2013 Shengkai Innovations, Inc. (Exact name of registrant as specified in its charter) Florida 001-34587 11-3737500 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) No.106 Zhonghuan South Road, Airport Industrial Park Tianjin, People's Republic of China (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (86) 22-5883 8509 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On August 28, 2013, Ms. Jia Lin, Mr. Jun Leng and Mr. Ruizhu Mu tendered their resignations from the board of directors (the “Board”) of Shengkai Innovations, Inc. (the “Company”), the Audit Committee, the Compensation Committee and the Nominating Committee of the Board, effective immediately. On the same day, the Board resolved to accept their resignations. The resignations of Ms. Lin, Mr. Leng and Mr. Mu are for personal reasons and not in connection with any known disagreement with the Company on any matter. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Shengkai Innovations, Inc. (Registrant) September 3, 2013 (Date) /s/ Wang Chen Wang Chen Chief Executive Officer
